Citation Nr: 1300035	
Decision Date: 01/02/13    Archive Date: 01/11/13	

DOCKET NO.  09-34 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether the reduction of the disability rating for hemorrhoids from 10 percent to zero percent disabling, effective November 1, 2008, was proper.

2.  Entitlement to an increased (compensable) disability evaluation for hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from June 1968 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the VARO Regional Offices in Pittsburgh, Pennsylvania, and Togus, Maine.  By rating decision dated in May 2008, it was proposed that the disability rating for the Veteran's hemorrhoids be reduced from 10 percent to zero percent, no earlier than October 1, 2008.  The Veteran was notified of the proposal by letter dated in May 2008.  In August 2008, the evaluation for the hemorrhoids was reduced to zero percent, effective November 1, 2008.

The issue of the Veteran's entitlement to an increased rating for his hemorrhoids is addressed in the remand portion of the decision below and is REMANDED to the RO by way of the Appeals Management Center, in Washington, D.C.  


FINDINGS OF FACT

1.  By rating decision dated in August 2008, the disability rating for the Veteran's hemorrhoids was reduced from 10 percent to zero percent, effective November 1, 2008.  

2.  Evidence available at the time of the rating reduction reflected that the Veteran had complaints of bleeding.  There is no indication that laboratory testing was accomplished at the time of rectum and anus examination in March 2008. 


CONCLUSION OF LAW

Restoration of the 10 percent disability rating for hemorrhoids is warranted.  38 U.S.C.A. §§ 1155, 5112, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.114, Code 7336 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1).  VA also has a duty to assist claimants in obtaining evidence necessary to substantiate a claim, unless no reasonable possibility exists that such assistance would aid in substantiating that claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In light of the favorable decision below, the Board finds that any deficiency in VA's VCAA notice or development actions is harmless error.

Factual Background and Analysis

A review of the record reveals that by rating decision dated in February 2006, the disability rating for the Veteran's hemorrhoids was increased from noncompensably disabling to 10 percent disabling, effective September 26, 2001.  

The increase was based primarily on the results of a VA examination accorded the Veteran in June 2005.  At that time he reported fecal leakage 2 to 3 times a week and bleeding hemorrhoids about every three months.  He stated that he used Preparation H at times of bleeding hemorrhoids and also used ProctoFoam on a daily basis.  Examination was negative for fissures, hemorrhoids, or bleeding, and an anoscopy was within normal limits.  

The Veteran was accorded an examination of the rectum and anus by VA in March 2008.  The claims file was reviewed by the examiner.  The Veteran referred to anal itching about twice a month.  He also stated he had diarrhea about two times a month.  He also referred to some pain.  He denied any swelling.  He stated that he noticed blood on the toilet paper once a month.  There was no blood in the water and no blood in his stool.  He stated that he had a small amount of fecal leakage about twice a month, and he indicated that he wore a pad daily.  He was continuing to use ProctoFoam on a daily basis and Preparation H on a daily basis.  As for rectal bleeding, he stated that he bled about once a month.  On examination it was noted there was a small amount of fecal leakage present.  No other abnormalities were identified.  It was stated he had no anemia or fissures.  Anoscopic exam showed no anemia or fissures.  

Subsequent thereto, by rating decision dated in May 2008, the RO proposed to reduce the disability rating for the Veteran's hemorrhoids from 10 percent to zero percent.  

The Veteran was notified of the proposal to reduce the evaluation by communication dated May 13, 2008.  He was told that he could submit medical or other evidence to show that VA should not make the change.  He was informed that if VA did not receive additional evidence from him within 60 days, the evaluation would be reduced.

No information was received by the Veteran during that timeframe and by rating decision dated in August 2008, the rating reduction took effect, effective November 1, 2008.  

Received in November 2008 was a communication from the Veteran dated June 8, 2008.  The Veteran referred to problems he was having with his hemorrhoids, to include bleeding, burning, and itching.  

Also received by VA in November 2008 was a communication dated in October 2008 from a private facility indicating the Veteran underwent colonoscopic examination of the ileum.  Notation was made that examination of the rectum showed the presence of moderate internal hemorrhoids.  Elaboration was not provided.  

The Board notes that VA's Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  Evaluations are based upon lack of usefulness of the part or system affected, especially in self-support.  38 C.F.R. § 4.10.

When a reduction in the rating of a service-connected disability or employability status is contemplated and the lower rating will result in a reduction or discontinuance of compensation benefits, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her last address of record of the contemplated action and furnished detailed reasons therefor.  The individual must be given 60 days for presentation of additional evidence to show that compensation benefits should be continued at the present level.  38 C.F.R. § 3.105(e).  If the additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  Id.

Prior to reducing a Veteran's disability rating, however, VA is required to "comply with several general VA regulations applicable to all rating reduction cases, regardless of the rating level or the length of time that the rating has been in effect."  Faust v. West, 13 Vet. App. 342, 349 (2000), citing 38 C.F.R. §§ 4.1, 4.2, 4.10.  These general provisions "impose the clear requirement that VA rating reductions, as with all VA rating decisions, be based upon review of the entire history of the Veteran's disability."  Id., citing Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991)).

The rating criteria for evaluating hemorrhoids are set forth at Diagnostic Code 7336.  Under that code, a noncompensable evaluation is in effect for external or internal hemorrhoids which are mild or moderate.  A 10 percent rating is assigned for hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is for assignment when the hemorrhoids are accompanied by persistent bleeding and with secondary anemia, or with fissures.  38 C.F.R. § 4.114, Code 7336.

In comparing the findings at the time of the 2005 examination to those made at the time of the 2008 examination, the Board finds that they are similar.  The Veteran complained of some bleeding at the time of both examinations.  The Veteran has also complained of itching and occasional diarrhea as well as evidence of fecal leakage.  At the time of the March 2008 examination, it was stated the Veteran had no anemia.  However, there is no indication that laboratory studies were accomplished.  

Given these factors, the Board finds that the evidence before the RO at the time of the rating reduction decision did not show an actual improvement in the Veteran's service-connected hemorrhoids.  The Board notes that the RO in the August 2008 rating decision made no attempt at comparing the prior manifestations of the Veteran's hemorrhoids to the current manifestations.  The Board finds that a preponderance of the evidence fails to show an actual improvement in the level of disability, or in the ability to function under the ordinary conditions of life and work.  Accordingly, the reduction in the Veteran's rating for hemorrhoids to noncompensable was not proper, and a restoration of the prior 10 percent rating is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3. 


ORDER

Restoration of a 10 percent rating for hemorrhoids is granted, effective November 1, 2008.





REMAND

With regard to the Veteran's claim for an increased rating for his hemorrhoids, VA's duty to assist a Veteran in developing a claim includes providing a thorough and contemporaneous examination when the record does not adequately reveal the current state of the Veteran's disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing Green v. Derwinski, 1 Vet. App. 121, 124).  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect due to the passage of time and a possible increase in disability.  Hart, 21 Vet. App. 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the evidence indicates that a contemporaneous examination is needed.  The Veteran has complained of itching, swelling, pain, and some bleeding related to his hemorrhoids.  He has not been accorded an examination for any purpose since 2008, a time over four years ago.

Accordingly, the case is REMANDED for the following:

1.  Request the Veteran to identify any treatment for hemorrhoids in the past several years.  After obtaining the necessary authorization, VA should obtain copies of any outstanding records indicated.  All requests and responses should be documented, including negative responses, and all records received must be associated with the claims file.  If any records cannot be obtained after making reasonable efforts, the Veteran and his representative should be notified and allowed an opportunity to provide any missing records.

2.  The Veteran should be accorded an examination by a physician with appropriate expertise in order to determine the current nature and extent of impairment attributable to his hemorrhoids.  All indicated tests, including laboratory testing for anemia, are to be performed and all findings must be reported in detail.  The claims folder and a copy of this REMAND must be made available to the examiner and the examiner must note such review in his or her report.  The examiner is to consider the Veteran's statements regarding his symptoms, and the examiner should take into account the Veteran's reported symptoms in formulating the requested opinion as to the current extent or severity of the disability.  The examiner should also comment upon functional impairment attributable to the hemorrhoids.  

3.  After completing any further development as may be indicated by any response received upon REMAND, the claim should be readjudicated, with consideration of all lay and medical evidence of record.  If the claim remains denied or is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to him and his representative.  They should address all relevant law and all evidence associated with the claims file since the last statement of the case.  

Then, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to any final outcome warranted.  The purpose of the examination requested in this REMAND is to obtain information and/or evidence which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to the provisions of 38 C.F.R. § 3.655, failure to report by not attending any requested examination may result in an adverse determination.  38 C.F.R. § 3.655 (2012).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

	                  _________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


Department of Veterans Affairs


